RECEIV ED

JUL 12 2024
Kurt Kanam Clerk, U.S. District Court
2103 Harrison #143 sais ai
Olympia WA 98502
UNITED STATES DISTRICT COURT
AT FAIRBANKS ALASKA
120 cv 02322
Kurt Kanam, COMPLAINT FOR
DECLARITORY AND
INJUNCTIVE RELIEF
V. 4! 2 -ev- 60016 ~ TMK
Carrie Mills
The Office of Veronica Larvie
Doyon
Hungwitchin

Introduction

1. This is an action to declare that in a Private mining contest AAFF 096515

The Interior Board of Land Appeals, The Office of Veronica Larvie has failed
notify Doyon and Hungwitchin of a private mining contest affect Doyon’s and
Hungwitchin’s patented mining claims per 43 CFR § 2650.3-2 B (3)

1

Case 4:21-cv-00016-TMB Document1 Filed 07/12/21 Page1of5
Jurisdiction and Venue

2. This Court has subject matter jurisdiction over this action and personal
jurisdiction over the parties pursuant to 5 U.S.C.. This Court also has
jurisdiction over this action pursuant to 28 U.S.C. § 1331 and 5 U'S.C. §§ 701-
706.

3. Venue is proper in this district under 5 U.S.C. because Defendant's principal
place of business is in Washington DC.

Parties

4, Plaintiff Kurt Kanam is a mining claim holder.

5. Carrie Mills is a private mining contestant who has knowledge that Doyon
and Hungwitchin Corporation are required to receive notice of Mr Mills private
mining contest.

6. The office of Veronica Larvie graduated from law school and therefor is fully
aware Doyon and Hungwitchin are required to receive notice of Mr Mills private
mining contest per 43 CFR § 2650.3-2 B (3)

7.  Doyon is the land owner and patent holder of the mining claim affected by
Private mining contest AAFF 096515

2

Case 4:21-cv-00016-TMB Document1 Filed 07/12/21 Page 2of5
8. Hungwitchin is the land owner and patent holder of the mining claim
affected by Private mining contest AAFF 096515

Allegations

8. The Office of Veronica Larvie has knowledge that Doyon and Hungwitchin are
indispensable parties to Private mining contest AAFF 096515 per 43 CFR §
2650.3-2 B (3)

9  Carie Mills has knowledge that Doyon and Hungwitchin Corporation are
indispensable parties to Private mining contest AAFF 096515 per 43 CFR §
2650.3-2 B (3)

Causes of Action

11. The Administrative Procedure Act and the Declaratory Judgments Act

Requested Relief

WHEREFORE, Plaintiff prays that this Court:

1. Order that Private mining contest AAFF 096515 Hungwitchin are
indispensable parties to Private mining contest AAFF 096515 per 43 CFR §
2650.3-2 B (3)

3

Case 4:21-cv-00016-TMB Document1 Filed 07/12/21 Page 3of5
2. The Private mining contest AAFF 096515 must be dismissed per 43
CFR § 2650.3-2 B (3)

Date C / Gf 2 / Kurt Kanam CHAE

4

Case 4:21-cv-00016-TMB Document1 Filed 07/12/21 Page 4of5
Elda i

———~}
i i

 

 

2 GOS 2889 €080 ILLS OL76

 

 

 

"BJDADAI ASEIJg
TORN 2 ma EME cyte aren Tl AED
sdsnjwos'2pqus
0) 08 uoyEUWOjU avous sO pommel
Ubisap juabijaiur-dye2i6o}0I9 134) 40) | “eee
weUOYROYIAD apeID 07 VIPEID papleme SG 3
uaaq aaey sjonpaid Bur sdsn L= # ONINOVYL SdSN
L€@9~- LOL66 HV SANVEUIVS =
2e€ WHY
JAV H1Z} Ob ..
wua79 1uNO9 LOWIsia sn ae ?,
OL dIHS ~~ _
O3183N09Y JHNLYNOIS 40 YAALVM
AWIAITAG AVGIIOH HO AVONNS ON
zoreze: bd

OpY12}80g fujen peddjys

20586 YM VidWAT0
erL—2 IIs

L000 | ¢g09 | MN FAV aT
AWO—@ SS3udX3 TVA ALIYOIYd

“(v9262 Jo ‘916¢ W044 Sd) £692/2LL008290 Gujsid nid [ejaseuwog
SUOIJTEJE|DaP SWIO]SNS xIyJe g26eegeL

A}/PUONEUIA}U! PSSN USUAA

 

2249} Jege7] Guew e0e1q

 

AUq 910 Wid Nd
20S86 diZ Wo pellewW
1z0z 90 np FDIAUAS WLSOd SALVLS G3.LINN

 

a ¥ en OWd 9335 si apvises an - II VIN
= Sie | o1ey yel4 SSdaddX]a a

Ald nee gO 2 en
i

 

Case 4:21-cv-00016-TMB Document1 Filed 07/12/21 Page5of5
